DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more.  As per step 1A the claims are not specifically directed to a machine carrying out the process but could involve claiming an individual carrying out a process on the machine.  For example the claims include language “determining the button panel for one or more button activations “ which is directed to a mental step of observing information and making a determination without indicating this step is performed by a processor or controller of the system.  Therefore this could be directed to the mental process of an individual.  The claim(s) recite(s) “method of controlling an electronic gaming system comprising a bank of gaming machines, a display mounting structure mounted to the bank of gaming machines, a bank of variable position displays mounted to the display mounting structure and operable to display a portion of a game, and a housing operable to retractably extend one or more extendable display screens, a button panel operable to initiate a movement of the bank of variable position displays, and a controller comprising a processor and memory comprising a movement sequence and a game program, which, when executed, causes the processor to at least initiate the game, the method comprising: determining the button panel for one or more button activations; initiating, in response to the one or more button activations, the movement sequence causing the display mounting structure a rotational movement of the bank of variable position displays from a first position having a first horizontal dimension to a second position having a second horizontal dimension while in a spaced apart relationship from the bank of gaming machines and the housing to permit the movement sequence; and initiating, in response to the rotational movement of the bank of variable position displays to the second position, the game program operable to a) retractably extend the one or more extendable display screens with respect to the housing relatively to the rotational movement of the bank of variable position displays to have an extended horizontal dimension that matches the second horizontal dimension, and b) present at least the portion of the game on the bank of variable position displays in the second position.” As being directed to a method of controlling a machine to move a display, or displays, associated with a bank of gaming machine.  Examiner notes the language as written could be directed to a mental process since the method is not specifically drawn to the steps being carried out by a machine but could instead be the mental process of an individual.  For example an individual initiating a process or determining which button is which button.  This should be instead performed by a processor as to clearly distinguish from an individual.  Additionally the program should be configured to be performed by a processor.  Indicating it is operable may merely indicated it is able to do the steps without the actual machine performing the steps. This judicial exception is not integrated into a practical application because the claims are directed to a series of mental steps performed on a machine.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is unclear if the limitation could be read as being directed to mental steps instead of steps being performed by a unique machine.  While the elements of the machine may be non-generic the method steps are not clearly being performed by the machine and therefore do not include a practical application for the method.
	As per step 2B examiner notes the claim is directed to a method and therefore the machine elements as written do not provide enough weight.  See above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Limitation “initiate, in response to one or more button activations, the movement sequence causing the display mounting structure a rotational movement of the bank of variable positions displays“ as being unclear as currently written.  It is not clear what “a rotational movement” is directed to as either the display mounting structure to perform a rotational movement or to provide a rotational movement to the bank of variable positions displays.  Specifically what element is being rotational moved.  Clarification is request.  Claims 2-7, 9-14, and 16-20 stand rejected as depending on the above claims and not resolving the issue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10636244.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a similar invention regarding a display, or plurality of displays, supported above a bank of gaming machines wherein in response to an input regarding a game the displays are moved from a first configuration to a second configuration.  Further the first configuration involves a portion of the displays not be viewable and that the displays in the second configuration present game effects.  Therefore the claims are directed to a movable display over a bank of gaming machines without patentably distinct features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        10/28/2022